Exhibit 10.1

COOPERATION AGREEMENT

This COOPERATION AGREEMENT (this “Agreement”), dated as of March 16, 2018, is
made and entered into by and among SPS Commerce, Inc., a Delaware corporation
(the “Company”); Legion Partners Holdings, LLC, a Delaware limited liability
company (“Legion Partners”), and each of the other persons and entities set
forth on Exhibit A hereto (collectively with Legion Partners and together with
any other Affiliates of Legion Partners who are or hereafter become beneficial
owners of any shares of Common Stock, the “Legion Investors”); and Ancora
Advisors, LLC, a Nevada limited liability company (“Ancora Advisors”), and each
of the other persons and entities set forth on Exhibit B hereto (collectively
with Ancora Advisors and together with any other Affiliates of Ancora Advisors
who are or hereafter become beneficial owners of any shares of Common Stock, the
“Ancora Investors”). The Legion Investors and the Ancora Investors are
collectively referred to as the “Investor Group,” with each member of the
Investor Group being referred to as an “Investor.” The Investor Group and the
Company are collectively referred to as the “Parties.”

WHEREAS, Legion Partners submitted a notice on February 21, 2018 (the
“Stockholder Nomination”), providing notice of Legion Partners’ intention to
nominate certain individuals for election to the Company’s Board of Directors
(the “Board”) at the Company’s 2018 annual meeting of stockholders (the “2018
Annual Meeting”);

WHEREAS, the Company and the Investor Group have engaged in discussions
regarding the Company’s Board composition and the Company’s business, financial
performance, and strategic plans;

WHEREAS, as of the date of this Agreement, the Legion Investors are deemed to
beneficially own that number of shares of the Company’s common stock, par value
$0.001 per share (the “Common Stock”), as set forth on Exhibit A hereto;

WHEREAS, as of the date of this Agreement, the Ancora Investors are deemed to
beneficially own that number of shares of Common Stock as set forth on Exhibit B
hereto; and

WHEREAS, the Company and the Investor Group believe that the best interests of
the Company and its stockholders (including the Investor Group) would be served
at this time by, among other things, coming to an agreement with respect to the
composition of the Board, the 2018 Annual Meeting and certain other matters, as
provided in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the



--------------------------------------------------------------------------------

receipt and sufficiency of which are hereby acknowledged, the Parties hereto,
intending to be legally bound hereby, agree as follows:

1.    Board Matters.

(a)    Board Composition.

(i)    Simultaneously with the execution of this Agreement, the Company agrees
that the Board and all applicable committees thereof shall (A) increase the size
of the Board from seven members to ten members until the 2018 Annual Meeting, at
which time the size of the Board shall be nine members; (B) appoint Melvin L.
Keating and Michael J. McConnell (each, an “Investor Group Nominee”) to the
Board; and (C) appoint Marty M. Reaume (the “Additional Independent Nominee”
and, collectively with the Investor Group Nominees, the “New Directors”) to the
Board.

(ii)    Prior to the mailing of its definitive proxy statement for the 2018
Annual Meeting, the Company agrees that the Board and all applicable committees
thereof shall take all necessary actions to nominate for re-election to the
Board at the 2018 Annual Meeting (A) the Investor Group Nominees; (B) the
Additional Independent Nominee; and (C) Archie C. Black, Martin J. Leestma,
James B. Ramsey, Tami L. Reller, Philip E. Soran, and Sven A. Wehrwein (the
“Continuing Directors”).

(b)    Candidate Information. The Investor Group acknowledges that each New
Director shall have provided to the Company information required to be, or
customarily disclosed by, directors or director candidates in proxy statements
or other filings under applicable law or stock exchange rules or listing
standards, information in connection with assessing eligibility, independence,
and other criteria applicable to directors, and a fully completed, true and
accurate copy of the Company’s standard director questionnaire and other
reasonable and customary director onboarding documentation. The Investor Group
acknowledges that each New Director (and any Replacement of an Investor Group
Nominee) shall be required to provide the Company with such information as
reasonably requested from all members of the Board as is required to be
disclosed under applicable law or stock exchange regulations, in each case as
promptly as necessary to enable the timely filing of the Company’s proxy
statement and other periodic reports with the U.S. Securities and Exchange
Commission (the “SEC”).

(c)    Board Size. The Company agrees that the Board shall not, without the
consent of the Investor Group, increase the size of the Board to more than nine
directors from and after the 2018 Annual Meeting until the expiration of the
Standstill Period.

(d)    Solicitation. At the 2018 Annual Meeting, the Company agrees to
recommend, support, and solicit proxies for the election of the Investor Group
Nominees (and any Replacement, if applicable) and the Additional Independent
Nominee in the same manner as the Company recommends, supports, and solicits
proxies for the election of the Continuing Directors.

(e)    Benefits. The Company agrees that each New Director shall receive (i) the
same benefits of director and officer insurance, and any indemnity and
exculpation

 

2



--------------------------------------------------------------------------------

arrangements available generally to the other directors on the Board, (ii) the
same compensation for his or her service as a director as the compensation
received by other non-management directors on the Board, and (iii) such other
benefits on the same basis as all other non-management directors on the Board,
including having the Company (or its legal counsel) prepare and file with the
SEC, at the Company’s expense, all Forms 3, 4, and 5 under Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), that are
required to be filed by each director of the Company.

(f)    Board Policies and Procedures. Each Party acknowledges that each New
Director (and any Replacement), upon election to the Board, shall be governed by
all of the same policies, processes, procedures, codes, rules, standards, and
guidelines applicable to members of the Board, including the Company’s Corporate
Governance Guidelines, Code of Business Conduct and Ethics, and policies on
insider trading, stock ownership, public disclosures and confidentiality, and
shall be required to strictly adhere to the Company’s policies on
confidentiality imposed on all members of the Board.

(g)    Company Rights. The Investor Group agrees that the Company’s obligations
under this Section 1 shall terminate, effective immediately, upon such time as
any Investor or any Affiliate thereof submits a notice of a nomination of
directors for election to the Board during the Standstill Period.

(h)    Replacement Director. For so long as the Investor Group beneficially
owns, in the aggregate, at least 2% of the Company’s currently outstanding
Common Stock, if, from the date hereof until the expiration of the Standstill
Period, any Investor Group Nominee is unable or unwilling to serve as an
independent director for any reason, the Investor Group shall have the right to
propose a replacement for such director (a “Replacement”) with relevant
financial and business experience, who qualifies as “independent” pursuant to
the listing standards of The Nasdaq Stock Market LLC (“NASDAQ”), who is not an
officer, director, employee, or Affiliate of any Investor and who does not
receive compensation from any Investor, and whose qualifications are
substantially similar to the Investor Group Nominee who is being replaced (and
who satisfies Company policies applicable to all directors). Subject to the
written mutual agreement of the Company and the Investor Group, not to be
unreasonably withheld or delayed, such Replacement shall be promptly appointed
to the Board and deemed to be an Investor Group Nominee for all purposes hereof
(it being understood that the Company and the Investor Group shall work together
expeditiously and in good faith to mutually agree upon a Replacement meeting the
standards described above).

(i)    Committees.

(i)    Within six months following the execution of this Agreement, the Board
shall form a Finance and Strategy Committee of the Board (the “Finance and
Strategy Committee”) and shall appoint the Investor Group Nominees to such
committee. From and after the formation of the Finance and Strategy Committee
until the expiration of the Standstill Period, (A) the Investor Group Nominees
(and any Replacement) shall be members of the Finance and Strategy Committee,
and (B) the Company shall not undertake any Extraordinary Transaction (as
defined below) until such transaction shall have been reviewed by such
committee.

 

3



--------------------------------------------------------------------------------

(ii)    Subject to applicable law and the rules of NASDAQ, if any, that are
applicable to the composition of such committee, during the Standstill Period,
the Board and all applicable committees of the Board shall give the New
Directors the same due consideration for membership to each other committee of
the Board as any other independent director.

2.    Stockholder Meetings.

(a)    The Investor Group hereby irrevocably withdraws the Stockholder
Nomination and any related materials or notices submitted to the Company in
connection therewith.

(b)    At each annual or special meeting of stockholders held prior to the
expiration of the Standstill Period, each Investor agrees to (i) appear at such
stockholders’ meeting or otherwise cause all shares of Common Stock beneficially
owned by such Investor and its respective Affiliates to be counted as present
for purposes of establishing a quorum, (ii) vote, or cause to be voted, all
shares of Common Stock beneficially owned by such Investor and its respective
Affiliates on the Company’s proxy card or voting instruction form in favor of
(A) each of the directors nominated by the Board and recommended by the Board in
the election of directors (and not in favor of any other nominees to serve on
the Board), and (B) each of the proposals listed on the Company’s proxy card or
voting instruction form as identified in the Company’s proxy statement in
accordance with the Board’s recommendations, including in favor of all other
matters recommended for stockholder approval by the Board, and (iii) not execute
any proxy card or voting instruction form in respect of such stockholders’
meeting other than the proxy card and related voting instruction form being
solicited by or on behalf of the Board; provided that, notwithstanding the
foregoing, to the extent that the recommendation of either Institutional
Shareholder Services Inc. (“ISS”) or Glass Lewis & Co., LLC (“Glass Lewis”)
differs from the Board’s recommendation with respect to any matter other than
nominees for election as directors to the Board, each Investor shall have the
right to vote in accordance with the recommendation of ISS or Glass Lewis with
respect to such matters; and provided further that each Investor shall have the
right to vote in their sole discretion with respect to any merger, acquisition,
recapitalization, financing transaction, restructuring, disposition,
distribution, spin-off, asset sale, joint venture or other business combination
involving the Company or of any of its Affiliates (each, an “Extraordinary
Transaction”).

(c)    The Company shall use its reasonable best efforts to hold the 2018 Annual
Meeting no later than June 15, 2018.

3.    Standstill.

(a)    Except as otherwise contemplated or permitted hereunder, from the date of
this Agreement until the expiration of the Standstill Period, each Investor
shall not, and

 

4



--------------------------------------------------------------------------------

shall cause its respective Affiliates, principals, directors, general partners,
officers, employees and, to the extent acting on their behalf, agents and
representatives (collectively, the “Related Persons”), not to, directly or
indirectly:

(i)    make any announcement or proposal with respect to, or offer, seek,
propose, or indicate an interest in (A) any form of business combination or
acquisition or other transaction relating to a material amount of assets or
securities of the Company or any of its subsidiaries, (B) any form of
restructuring, recapitalization or similar transaction with respect to the
Company or any of its subsidiaries, or (C) any form of tender or exchange offer
for the Common Stock, whether or not such transaction involves a change of
control of the Company (it being understood that the foregoing shall not
prohibit Investors or their Affiliates from acquiring Common Stock within the
limitations set forth in Section 3(a)(iii));

(ii)    engage in any solicitation of proxies or written consents to vote any
voting securities of the Company, or conduct any nonbinding referendum with
respect to any voting securities of the Company, or assist or participate in any
other way, directly or indirectly, in any solicitation of proxies (or written
consents) with respect to any voting securities of the Company, or otherwise
become a “participant” in a “solicitation,” as such terms are defined in
Instruction 3 of Item 4 of Schedule 14A and Rule 14a-1 of Regulation 14A,
respectively, under the Exchange Act, to vote any securities of the Company;

(iii)    purchase or otherwise acquire, or offer, seek, propose, or agree to
acquire, ownership (including beneficial ownership as defined in Rule 13d-3
under the Exchange Act) of any securities of the Company, any direct or indirect
rights or options to acquire any such securities, any derivative securities or
contracts or instruments in any way related to the price of shares of common
stock of the Company, or any assets or liabilities of the Company; provided that
the Investor Group, in the aggregate, may acquire beneficial ownership of up to
9.9% of the outstanding shares of Common Stock;

(iv)    seek to advise, encourage, or influence any person with respect to the
voting of (or execution of a written consent in respect of) or disposition of
any securities of the Company;

(v)    sell, offer, or agree to sell, directly or indirectly, through swap or
hedging transactions or otherwise, the securities of the Company or any rights
decoupled from the underlying securities held by the Investor Group to any
person or entity not (A) a Party to this Agreement, (B) a member of the Board,
(C) an officer of the Company, or (D) an Affiliate of the Investor Group (any
person or entity not set forth in clauses (A)-(D) shall be referred to as a
“Third Party”) that would knowingly result in such Third Party, together with
its Affiliates, owning, controlling or otherwise having any, beneficial or other
ownership interest representing in the aggregate in excess of 4.9% of the shares
of Common Stock outstanding at such time;

 

5



--------------------------------------------------------------------------------

(vi)    take any action in support of or make any proposal or request that
constitutes: (A) advising, controlling, changing, or influencing the Board or
management of the Company, including any plans or proposals to change the number
or term of directors or to fill any vacancies on the Board, except as set forth
in this Agreement, (B) any material change in the capitalization, stock
repurchase programs and practices, or dividend policy of the Company, (C) any
other material change in the Company’s management, business, or corporate
structure, (D) seeking to have the Company waive or make amendments or
modifications to the Company’s Certificate of Incorporation or Bylaws, or other
actions that may impede or facilitate the acquisition of control of the Company
by any person, (E) causing a class of securities of the Company to be delisted
from, or to cease to be authorized to be quoted on, any securities exchange, or
(F) causing a class of securities of the Company to become eligible for
termination of registration pursuant to Section 12(g)(4) of the Exchange Act;

(vii)    communicate with stockholders of the Company or others pursuant to Rule
14a-1(l)(2)(iv) under the Exchange Act;

(viii)    engage in any course of conduct with the purpose of causing
stockholders of the Company to vote contrary to the recommendation of the Board
on any matter presented to the Company’s stockholders for their vote at any
meeting of the Company’s stockholders;

(ix)    call or seek to call, or request the call of, alone or in concert with
others, any meeting of stockholders, whether or not such a meeting is permitted
by the Company’s Certificate of Incorporation or Bylaws, including a “town hall
meeting”;

(x)    deposit any Common Stock in any voting trust or subject any Common Stock
to any arrangement or agreement with respect to the voting of any Common Stock
(other than any such voting trust, arrangement or agreement solely among the
Investors or any Affiliates thereof that is otherwise in accordance with this
Agreement);

(xi)    seek, or encourage any person, to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or seek, encourage, or take any other action with respect to the
election or removal of any directors;

(xii)    form, join, or in any other way participate in any “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to the Common
Stock; provided, however, that nothing herein shall limit the ability of an
Affiliate of the Investor Group to join the “group” following the execution of
this Agreement, so long as any such Affiliate agrees to be bound in writing by
the terms and conditions of this Agreement and, if required under the Exchange
Act, an Investor files a Schedule 13D within two business days disclosing that
such Investor has formed a group with such Affiliate;

 

6



--------------------------------------------------------------------------------

(xiii)    demand a copy of the Company’s list of stockholders or its other books
and records or make any request under Section 220 of the Delaware General
Corporation Law;

(xiv)    commence, encourage, or support any derivative action in the name of
the Company, or any class action against the Company or any of its officers or
directors with the intent of circumventing this Section 3; provided, however,
that the foregoing shall not prevent any Investor from (A) bringing litigation
to enforce the provisions of this Agreement, (B) making counterclaims with
respect to any proceeding initiated by, or on behalf of, the Company against an
Investor, or (C) responding to or complying with a validly issued legal process
that neither the Investor Group nor any of their Affiliates initiated,
encouraged or facilitated; or

(xv)    make any request or submit any proposal to amend or waive the terms of
this Section 3 other than through non-public communications with the Company
that would not be reasonably determined to trigger public disclosure obligations
for any Party.

(b)    Notwithstanding the foregoing, nothing in this Section 3 shall prohibit
or restrict the Investor Group from: (A) communicating privately with the Board
or any officer or director of the Company regarding any matter so long as such
communications are not intended to, and would not reasonably be expected to,
require any public disclosure of such communications, (B) taking any action
necessary to comply with any law, rule or regulation or any action required by
any governmental or regulatory authority or stock exchange that has, or may
have, jurisdiction over the Investor Group or any of their respective Affiliates
or Associates, provided that a breach by the Investor Group of this Agreement is
not the cause of the applicable requirement, or (C) privately communicating to
any of their potential investors or investors factual information regarding the
Company, provided such communications are based on publicly available
information. For the avoidance of doubt, subject to applicable law, the Investor
Group shall not be prohibited from communicating privately with stockholders of
the Company and others in a manner that does not otherwise violate this
Section 3 or Section 6.

(c)    The provisions of this Section 3 shall not limit in any respect the
actions of any director of the Company in his or her capacity as such,
recognizing that such actions are subject to such director’s fiduciary duties to
the Company and its stockholders (it being understood and agreed that neither
the Investor Group nor any of its Affiliates shall seek to do indirectly through
the New Directors anything that would be prohibited if done by Investor or its
Affiliates). The provisions of this Section 3 shall also not prevent the
Investor Group from freely voting its shares of Common Stock (except as
otherwise provided in Section 2 hereto) or taking any actions as specifically
contemplated in Section 1.

 

7



--------------------------------------------------------------------------------

(d)    For purposes of this Agreement:

(i)    “Affiliate” shall mean any “Affiliate” as defined in Rule 12b-2
promulgated by the SEC under the Exchange Act;

(ii)    “Associate” shall mean any “Associate” as defined in Rule 12b-2
promulgated by the SEC under the Exchange Act;

(iii)    “beneficial owner” and “beneficial ownership” shall have the same
meanings as set forth in Rule 13d-3 promulgated by the SEC under the Exchange
Act;

(iv)    “person” or “persons” shall mean any individual, corporation (including
not-for-profit), general or limited partnership, limited liability company,
joint venture, estate, trust, association, organization, or other entity of any
kind or nature; and

(v)    “Standstill Period” shall mean the period commencing on the date of this
Agreement and ending 30 calendar days prior to the expiration of the
advance-notice period for the submission by stockholders of director nominations
for consideration at the Company’s 2019 annual meeting of stockholders (as set
forth in the advance-notice provisions of the Company’s Bylaws in effect on the
date hereof).

(e)    During the Standstill Period, until such time as the Investors file an
initial Schedule 13D, upon reasonable written notice from the Company pursuant
to Section 10, the Investor Group will promptly provide the Company with
information regarding the amount of the securities of the Company
(a) beneficially owned by each Investor, (b) with respect to which the Investor
Group has (i) any direct or indirect rights or options to acquire or (ii) any
economic exposure through any derivative securities or contracts or instruments
in any way related to the price of such securities, or (c) with respect to which
the Investor Group has hedged its position by selling covered call options. This
ownership information provided to the Company will be kept strictly confidential
unless required to be disclosed pursuant to applicable law.

4.    Representations and Warranties of the Company. The Company represents and
warrants to the Investors that (a) the Company has the corporate power and
authority to execute the Agreement and to bind it thereto, (b) this Agreement
has been duly and validly authorized, executed and delivered by the Company,
constitutes a valid and binding obligation and agreement of the Company, and is
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles, and
(c) the execution, delivery and performance of this Agreement by the Company
does not and will not violate or conflict with (i) any law, rule, regulation,
order, judgment or decree applicable to it, or (ii) result in any breach or
violation of or constitute a default (or an event that with notice or lapse of
time or both could become a default) under or pursuant to, or result in the loss
of a material benefit under, or give

 

8



--------------------------------------------------------------------------------

any right of termination, amendment, acceleration or cancellation of, any
organizational document, or any material agreement, contract, commitment,
understanding or arrangement to which the Company is a party or by which it is
bound.

5.    Representations and Warranties of the Investors. Each Investor, on behalf
of itself, jointly and severally represents and warrants to the Company that
(a) as of the date hereof, such Investor beneficially owns, directly or
indirectly, only the number of shares of Common Stock as described opposite its
name on Exhibit A or Exhibit B (as applicable), and Exhibit A or Exhibit B (as
applicable) includes all Affiliates of any such Investor that own any securities
of the Company beneficially or of record and reflects all shares of Common Stock
in which such Investor has any interest or right to acquire, whether through
derivative securities, voting agreements or otherwise, (b) this Agreement has
been duly and validly authorized, executed and delivered by such Investor, and
constitutes a valid and binding obligation and agreement of such Investor,
enforceable against such Investor in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles,
(c) such Investor has the authority to execute the Agreement on behalf of itself
and the applicable Investor associated with that signatory’s name, and to bind
such Investor to the terms hereof, (d) such Investor shall use its commercially
reasonable efforts to cause its respective Related Persons to comply with the
terms of this Agreement, and (e) the execution, delivery, and performance of
this Agreement by such Investor does not and will not violate or conflict with
(i) any law, rule, regulation, order, judgment or decree applicable to it, or
(ii) result in any breach or violation of or constitute a default (or an event
that with notice or lapse of time or both could become a default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which such Investor is a party or by which it is bound.

6.    Mutual Non-Disparagement.

(a)    Each Investor agrees that, until the earlier of (i) the expiration of the
Standstill Period and (ii) any material breach of this Agreement by the Company
(provided that the Company shall have three business days following written
notice from the Investor Group of material breach to remedy such material breach
if capable of remedy), neither it nor any of its Affiliates will, and it will
cause each of its Affiliates not to, directly or indirectly, in any capacity or
manner, make, express, transmit, speak, write, verbalize or otherwise
communicate in any way (or cause, further, assist, solicit, encourage, support
or participate in any of the foregoing), any remark, comment, message,
information, declaration, communication or other statement of any kind, whether
verbal, in writing, electronically transferred or otherwise, that might
reasonably be construed to be derogatory toward the Company or any of its
directors, officers, Affiliates, subsidiaries, employees, agents or
representatives (collectively, the “Company Representatives”), or that reveals,
discloses, incorporates, is based upon, discusses, includes or otherwise
involves any confidential or proprietary information of the Company or its
subsidiaries or Affiliates; provided, however, that the foregoing shall not
prevent the Investor Group from privately communicating to the Company, any
directors or executive officers of the Company, any of the Investor Group’s
potential investors or investors, or any stockholder of the Company, factual
information based on publicly available information.

 

9



--------------------------------------------------------------------------------

(b)    The Company hereby agrees that, until the earlier of (i) the expiration
of the Standstill Period and (ii) any material breach of this Agreement by an
Investor (provided that the Investor Group shall have three business days
following written notice from the Company of material breach to remedy such
material breach if capable of remedy), neither it nor any of its Affiliates
will, and it will cause each of its Affiliates not to, directly or indirectly,
in any capacity or manner, make, express, transmit, speak, write, verbalize or
otherwise communicate in any way (or cause, further, assist, solicit, encourage,
support or participate in any of the foregoing), any remark, comment, message,
information, declaration, communication or other statement of any kind, whether
verbal, in writing, electronically transferred or otherwise, that might
reasonably be construed to be derogatory toward any Investor or its Related
Persons, or that reveals, discloses, incorporates, is based upon, discusses,
includes or otherwise involves any confidential or proprietary information of
any Investor or its subsidiaries or Affiliates; provided, however, that the
foregoing shall not prevent the Company from privately communicating to an
Investor factual information based on publicly available information.

(c)    Notwithstanding the foregoing, nothing in this Section 6 or elsewhere in
this Agreement shall prohibit any Party from making any statement or disclosure
required under the federal securities laws or other applicable laws; provided,
that to the extent permitted and practicable, such Party must provide written
notice to the other Parties at least two business days prior to making any such
statement or disclosure required under the federal securities laws or other
applicable laws that would otherwise be prohibited the provisions of this
Section 6, and reasonably consider any comments of such other Parties.

(d)    The limitations set forth in Section 6(a) and 6(b) shall not prevent any
Party from responding to any public statement made by the other Party of the
nature described in Section 6(a) and 6(b) if such statement by the other Party
was made in breach of this Agreement.

7.    Public Announcements. Promptly following the execution of this Agreement,
the Company and the Investor Group shall issue a mutually agreeable press
release (the “Press Release”) announcing this Agreement, substantially in the
form attached hereto as Exhibit C hereto. Prior to the issuance of the Press
Release, neither the Company nor any Investor shall issue any press release or
make any public announcement regarding this Agreement or take any action that
would require public disclosure thereof without the prior written consent of the
other Party. No Party or any of its Affiliates shall make any public statement
(including in any filing required under the Exchange Act) concerning the subject
matter of this Agreement inconsistent with the Press Release.

8.    SEC Filings.

(a)    No later than two business days following the execution of this
Agreement, the Company shall file a Current Report on Form 8-K with the SEC
reporting entry into this Agreement and appending or incorporating by reference
this Agreement as an exhibit thereto.

 

10



--------------------------------------------------------------------------------

(b)    No later than two business days following the execution of this
Agreement, the Investor Group shall, if required, file with the SEC a Schedule
13D with respect to the Company, reporting the entry into this Agreement and
appending or incorporating by reference this Agreement as an exhibit thereto.
Except for amendments to the Schedule 13D, if any, filed by the Investor Group
made solely to report material changes to the information contained therein,
including a change in the level of ownership of Common Stock, none of the
Investors shall, during the Standstill Period, (i) issue a press release in
connection with this Agreement or the actions contemplated hereby or
(ii) otherwise make any public statement with respect to this Agreement or the
actions contemplated hereby, in each case without the prior written consent of
the Company, with such consent to be approved by a majority vote of the Board,
unless required by applicable law.

9.    Specific Performance. The Investor Group, on the one hand, and the
Company, on the other hand, acknowledges and agrees that irreparable injury to
the other Party hereto would occur in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached and that such injury would not be adequately compensable in
monetary damages. It is accordingly agreed that any Investor, on the one hand,
and the Company, on the other hand (the “Moving Party”), shall each be entitled
to specific enforcement of, and injunctive or other equitable relief as a remedy
for any such breach or to prevent any violation or threatened violation of, the
terms hereof, and the other Party hereto will not take action, directly or
indirectly, in opposition to the Moving Party seeking such relief on the grounds
that any other remedy or relief is available at law or in equity. The Parties
further agree to waive any requirement for the security or posting of any bond
in connection with any such relief. Such remedies shall not be deemed to be the
exclusive remedies for a breach of this Agreement but shall be in addition to
all other remedies available at law or equity.

10.    Notice. Any notices, consents, determinations, waivers, or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by email or
facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending Party); or (iii) one
business day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the Party to receive the same. The
addresses, facsimile numbers, and email addresses for such communications shall
be:

If to the Company:

SPS Commerce, Inc.

333 South 7th Street, Suite 1000

Minneapolis, MN 55402

Attention:        Chief Financial Officer

Fax No.:          (651) 583-5516

Email:              knelson@spscommerce.com

 

11



--------------------------------------------------------------------------------

With copies (which shall not constitute notice) to:

Faegre Baker Daniels LLP

2200 Wells Fargo Center

90 South 7th Street

Minneapolis, MN 55402

Attention:        Amy Seidel

    Mike Stanchfield

Fax No.:          (612) 766-1600

E-mail:            amy.seidel@faegrebd.com

    mike.stanchfield@faegrebd.com

If to the Investor Group:

Legion Partners Holdings, LLC

9401 Wilshire Blvd, Suite 705

Beverly Hills, CA 90212

Attention:        Chris Kiper, Managing Director

Fax No.:          (310) 729-8588

Email:             CKiper@legionpartners.com

and

Ancora Advisors, LLC

6060 Parkland Boulevard, Suite 200

Cleveland, OH 44124

Attention:        Jim Chadwick

Email:              jchadwick@ancora.net

With copies (which shall not constitute notice) to:

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, NY 10019

Attention:        Steve Wolosky

    Elizabeth Gonzalez-Sussman

Fax No.:          (212) 451-2222

E-mail:            swolosky@olshanlaw.com

      egonzalez@olshanlaw.com

11.    Governing Law. This Agreement shall be governed in all respects,
including validity, interpretation, and effect, by, and construed in accordance
with, the laws of the State of Delaware without giving effect to the choice of
law or conflict of law principles thereof or of any other jurisdiction.

 

12



--------------------------------------------------------------------------------

12.    Jurisdiction. Each of the Parties hereto irrevocably agrees that any
legal action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Parties hereto or their respective successors or
assigns, shall be brought and determined exclusively in the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware
(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any federal court within the State of Delaware). Each of the
Parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the aforesaid courts. Each of the Parties hereto hereby irrevocably waives,
and agrees not to assert in any action or proceeding with respect to this
Agreement, (i) any claim that it is not personally subject to the jurisdiction
of the abovenamed courts for any reason, (ii) any claim that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (iii) to the fullest extent permitted by applicable
legal requirements, any claim that (A) the suit, action or proceeding in such
court is brought in an inconvenient forum, (B) the venue of such suit, action or
proceeding is improper or (C) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts.

13.    Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
13.

14.    Representative. Each Investor hereby irrevocably appoints Legion Partners
as its attorney-in-fact and representative (the “Representative”), in such
Investor’s place and stead, to do any and all things and to execute any and all
documents and give and receive any and all notices or instructions in connection
with this Agreement and the transactions contemplated hereby. The Company shall
be entitled to rely upon, as being binding on each Investor, any action taken by
the Representative or any document, notice, instruction or other writing given
or executed by the Representative.

15.    Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the Parties with regard to the subject matter
hereof, and supersedes all

 

13



--------------------------------------------------------------------------------

prior and contemporaneous agreements, understandings and representations,
whether oral or written, of the Parties with respect to the subject matter
hereof. There are no restrictions, agreements, promises, representations,
warranties, covenants or undertakings, oral or written, between the Parties
other than those expressly set forth herein.

16.    Headings. The section headings contained in this Agreement are for
reference purposes only and shall not effect in any way the meaning or
interpretation of this Agreement.

17.    Waiver. No failure on the part of any Party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such Party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.

18.    Remedies. All remedies hereunder are cumulative and are not exclusive of
any other remedies provided by law or equity.

19.    Construction. When a reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement, unless otherwise
indicated. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include,” “includes” and “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The word “will” shall be
construed to have the same meaning as the word “shall.” The words “dates hereof”
will refer to the date of this Agreement. The word “or” is not exclusive. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms. Any agreement, instrument, law, rule or
statute defined or referred to herein means, unless otherwise indicated, such
agreement, instrument, law, rule or statute as from time to time amended,
modified or supplemented.

20.    Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
Parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.

21.    Amendment. This Agreement may be modified, amended or otherwise changed
only in a writing signed by the Company, on the one hand, and the Representative
(on behalf of itself and the other Investors), on the other hand.

22.    Termination. Upon the expiration of the Standstill Period in accordance
with Section 3, this Agreement shall immediately and automatically terminate in
its entirety and no Party hereunder shall have any further rights or obligations
under this Agreement; provided, however, no Party shall be released from any
breach of this Agreement that occurred prior to the termination of this
Agreement.

 

14



--------------------------------------------------------------------------------

23.    Successors and Assigns. The terms and conditions of this Agreement shall
be binding upon and be enforceable by the Parties hereto and the respective
successors, heirs, executors, legal representatives and permitted assigns of the
Parties, and inure to the benefit of any successor, heir, executor, legal
representative or permitted assign of any of the Parties; provided, however,
that no Party may assign this Agreement or any rights or obligations hereunder
without, with respect to any Investor, the express prior written consent of the
Company (with such consent specifically authorized in a written resolution
adopted by a majority vote of the Board), and with respect to the Company, the
prior written consent of the Representative.

24.    No Third-Party Beneficiaries. The representations, warranties and
agreements of the Parties contained herein are intended solely for the benefit
of the Party to whom such representations, warranties or agreements are made,
and shall confer no rights, benefits, remedies, obligations, or liabilities
hereunder, whether legal or equitable, in any other person or entity, and no
other person or entity shall be entitled to rely thereon.

25.    Counterparts; Facsimile / PDF Signatures. This Agreement and any
amendments hereto may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Agreement shall become effective when
each Party hereto shall have received a counterpart hereof signed by the other
Parties hereto. In the event that any signature to this Agreement or any
amendment hereto is delivered by facsimile transmission or by email delivery of
a portable document format (.pdf or similar format) data file, such signature
shall create a valid and binding obligation of the Party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

26.    Expenses. Each of the Company and the Investor Group shall be responsible
for its own fees and expenses incurred in connection with the negotiation,
execution, and effectuation of this Agreement and the transactions contemplated
hereby, including attorneys’ fees incurred in connection with the negotiation
and execution of this Agreement and all other activities related to the
foregoing; provided, however, that the Company shall reimburse the Investor
Group, within 30 days of the date that the Company receives reasonably
satisfactory supporting documentation, for its reasonable documented
out-of-pocket third-party expenses, including legal fees and expenses, as
actually incurred in connection with the negotiation and execution of this
Agreement in an amount not to exceed $50,000.

[Signature page follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties have duly executed and delivered this Agreement
as of the date first written above.

 

SPS COMMERCE, INC. By:  

/s/ Archie Black

Name:   Archie Black Title:   President & CEO

 

Signature Page to Cooperation Agreement



--------------------------------------------------------------------------------

Legion Partners, L.P. I By:   Legion Partners Asset Management, LLC Investment
Advisor By:  

/s/ Christopher S. Kiper

    Name:    Christopher S. Kiper     Title:    Managing Director Legion
Partners, L.P. II By:   Legion Partners Asset Management, LLC Investment Advisor
By:  

/s/ Christopher S. Kiper

    Name:    Christopher S. Kiper     Title:    Managing Director Legion
Partners, LLC By:   Legion Partners Holdings, LLC Managing Member By:  

/s/ Christopher S. Kiper

    Name:    Christopher S. Kiper     Title:    Managing Member Legion Partners
Asset Management, LLC By:  

/s/ Christopher S. Kiper

    Name:    Christopher S. Kiper     Title:    Managing Director Legion
Partners Holdings, LLC By:  

/s/ Christopher S. Kiper

    Name:    Christopher S. Kiper     Title:    Managing Member

/s/ Christopher S. Kiper

  Christopher S. Kiper

/s/ Raymond White

  Raymond White

 

Signature Page to Cooperation Agreement



--------------------------------------------------------------------------------

Ancora Merlin Institutional LP

By: Ancora Advisors, LLC, its General Partner

By:  

/s/ Frederick DiSanto

  Name:    Frederick DiSanto   Title:    Chairman and Chief Executive Officer

Ancora Merlin LP

 

By: Ancora Advisors, LLC, its General Partner

By:  

/s/ Frederick DiSanto

  Name:    Frederick DiSanto   Title:    Chairman and Chief Executive Officer

Ancora Catalyst Institutional LP

 

By: Ancora Advisors, LLC, its General Partner

By:  

/s/ Frederick DiSanto

  Name:    Frederick DiSanto   Title:    Chairman and Chief Executive Officer

Ancora Catalyst LP

 

By: Ancora Advisors, LLC, its General Partner

By:  

/s/ Frederick DiSanto

  Name:    Frederick DiSanto   Title:    Chairman and Chief Executive Officer
Ancora Advisors, LLC

By:

 

/s/ Frederick DiSanto

  Name:    Frederick DiSanto   Title:    Chairman and Chief Executive Officer

/s/ Frederick DiSanto

Frederick DiSanto

 

Signature Page to Cooperation Agreement



--------------------------------------------------------------------------------

Exhibit A

 

Name of Person or Entity

  

Number of Shares

Legion Partners, L.P. I (“Legion Partners I”)   

Legion Partners I beneficially owns directly 286,877 shares of Common Stock.

 

Legion Partners I has sold short in over the counter market American-style put
options referencing an aggregate of 1,800 shares of Common Stock, which have an
exercise price of $60.00 and will expire on March 16, 2018.

Legion Partners, L.P. II (“Legion Partners II”)   

Legion Partners II beneficially owns directly 12,667 shares of Common Stock.

 

Legion Partners II has sold short in over the counter market American-style put
options referencing an aggregate of 100 shares, which have an exercise price of
$60.00 and will expire on March 16, 2018.

Legion Partners, LLC    As the general partner of each of Legion Partners I and
Legion Partners II, Legion Partners, LLC may be deemed to beneficially own the
286,877 shares of Common Stock beneficially owned directly by Legion Partners I
and 12,667 shares of Common Stock beneficially owned directly by Legion Partners
II. Legion Partners Asset Management, LLC (“Legion Partners Asset Management”)
   As the investment advisor of each of Legion Partners I and Legion Partners
II, Legion Partners Asset Management may be deemed to beneficially own the
286,877 shares of Common Stock beneficially owned directly by Legion Partners I
and 12,667 shares of Common Stock beneficially owned directly by Legion Partners
II. Legion Partners Holdings, LLC (“Legion Partners Holdings”)    Legion
Partners Holdings beneficially owns directly 100 shares of Common Stock. As the
sole member of Legion Partners Asset Management and sole member of Legion
Partners LLC, Legion Partners Holdings may also be deemed to beneficially own
the 286,877 shares of Common Stock beneficially owned directly by Legion
Partners I and 12,667 shares of Common Stock beneficially owned directly by
Legion Partners II. Christopher S. Kiper    As a managing director of Legion
Partners Asset Management and managing member of Legion Partners Holdings,
Mr. Kiper may be deemed to beneficially own the 286,877 shares of Common Stock
beneficially owned directly by Legion Partners I, 12,667 shares of Common Stock
beneficially owned directly by Legion Partners II and 100 shares of Common Stock
beneficially owned directly by Legion Partners Holdings. Raymond White    As a
managing director of Legion Partners Asset Management and managing member of
Legion Partners Holdings, Mr. White may be deemed to beneficially own the
286,877 shares of Common Stock beneficially owned directly by Legion Partners I,
12,667 shares of Common Stock beneficially owned directly by Legion Partners II
and 100 shares of Common Stock beneficially owned directly by Legion Partners
Holdings.



--------------------------------------------------------------------------------

Exhibit B

 

Name of Person or Entity

  

Number of Shares

Ancora Merlin Institutional LP (“Ancora Merlin Institutional”)    Ancora Merlin
Institutional beneficially owns directly 94,272 shares of Common Stock. Ancora
Merlin LP (“Ancora Merlin”)    Ancora Merlin beneficially owns directly 9,513
shares of Common Stock. Ancora Catalyst Institutional LP (“Ancora Catalyst
Institutional”)    Ancora Catalyst Institutional beneficially owns directly
90,551 shares of Common Stock. Ancora Catalyst LP (“Ancora Catalyst”)    Ancora
Catalyst beneficially owns directly 5,361 shares of Common Stock. Ancora
Advisors, LLC (“Ancora Advisors”)    As the investment advisor to each of Ancora
Merlin Institutional, Ancora Merlin, Ancora Catalyst Institutional and Ancora
Catalyst, Ancora Advisors may be deemed to beneficially own the 94,272 shares of
Common Stock beneficially owned directly by Ancora Merlin Institutional, 9,513
shares of Common Stock beneficially owned directly by Ancora Merlin, 90,551
shares of Common Stock beneficially owned directly by Ancora Catalyst
Institutional and 5,361 shares of Common Stock beneficially owned directly by
Ancora Catalyst. Frederick DiSanto    As the Chairman and Chief Executive
Officer of Ancora Advisors, Mr. DiSanto may be deemed to beneficially own the
94,272 shares of Common Stock beneficially owned directly by Ancora Merlin
Institutional, 9,513 shares of Common Stock beneficially owned directly by
Ancora Merlin, 90,551 shares of Common Stock beneficially owned directly by
Ancora Catalyst Institutional and 5,361 shares of Common Stock beneficially
owned directly by Ancora Catalyst.



--------------------------------------------------------------------------------

Exhibit C

Contact:

Investor Relations

The Blueshirt Group

Irmina Blaszczyk

Lisa Laukkanen

SPSC@blueshirtgroup.com

415-217-4962

SPS Commerce Appoints Three New Independent Directors to the Board

MINNEAPOLIS, March 16, 2018 – SPS Commerce, Inc. (NASDAQ: SPSC), a leader in
retail cloud services, announced today that its Board of Directors appointed
Melvin Keating, Michael McConnell and Marty Reaume as independent directors to
the Company’s Board of Directors, effective immediately.

James Ramsey, Chair of the Governance and Nominating Committee, said, “We
welcome Mel, Mike and Marty to the Company’s Board of Directors. They bring
diverse backgrounds and extensive operating, financial and leadership experience
that will provide valuable insights into our business priorities. We look
forward to working together as SPS continues its growth path.”

In connection with these actions, the Company entered into an agreement with
Legion Partners Holdings, LLC, Ancora Advisors, LLC and certain of their
affiliates. Pursuant to the agreement, the Company agreed to nominate Messrs.
Keating and McConnell, who were nominated by Legion Partners. In addition, one
board member will not stand for re-election at the 2018 annual meeting of
stockholders so that immediately following the annual meeting the Board will
comprise 9 directors. Pursuant to the agreement, Legion Partners and Ancora
Advisors have agreed, among other things, to vote their shares in support of the
director nominees recommended by the Board at the Company’s 2018 annual meeting
of stockholders. The agreement between SPS Commerce and Legion Partners will be
included as an exhibit to the Company’s Current Report on Form 8-K to be filed
with the Securities and Exchange Commission.

 

333 South Seventh Street, Suite 1000  |  Minneapolis, MN 55402  |  P: 
612-435-9400  F: 612-435-9401  |  www.spscommerce.com



--------------------------------------------------------------------------------

Christopher Kiper, Managing Director of Legion Partners, said, “Our investment
in SPS Commerce reflects our confidence in the company as a leader in
cloud-based supply chain management solutions. I am confident the skillset and
expertise of these individuals will further our common goal of enhancing value
for SPS shareholders.”

About Melvin Keating

Melvin L. Keating, has served in multiple executive positions over his extensive
career. Currently, he is a consultant, providing investment advice and other
services to public companies and private equity firms. He serves as a director
of Harte Hanks, Inc., MagnaChip Semiconductor Corporation, and Agilysys Inc.
Previously, Mr. Keating was CEO of Alliance Semiconductor Corporation, a
strategy consultant for Warburg Pincus Equity Partners and CEO of Sunbelt
Management.

About Michael McConnell

Michael J. McConnell has extensive operating and financial experience.
Currently, he is a private investor and has served on numerous public and
private company boards. He serves as a director of Adacel Technologies.
Previously, Mr. McConnell was Interim CEO of Spark Networks, CEO of Collectors
Universe, and Managing Director of Shamrock Capital Advisors, the alternative
investment vehicle of the Disney family.

About Marty Réaume

Marty M. Réaume is a seasoned HR executive. Currently, she is the Chief People
Officer of Twilio Inc. Ms. Reaume previously served as Chief People Officer of
Fitbit, Inc. and NetSuite Inc.

About SPS Commerce

SPS Commerce perfects the power of trading partner relationships with the
industry’s most broadly adopted, retail cloud services platform. As a leader in
cloud-based supply chain management solutions, we provide proven integrations
and comprehensive retail performance analytics to thousands of customers
worldwide. SPS Commerce has achieved 68 consecutive quarters of revenue growth
and is headquartered in Minneapolis. For additional information, please contact
SPS Commerce at 866-245-8100 or visit www.spscommerce.com.

 

333 South Seventh Street, Suite 1000  |  Minneapolis, MN 55402  |  P: 
612-435-9400  F: 612-435-9401  |  www.spscommerce.com



--------------------------------------------------------------------------------

SPS COMMERCE, SPS, SPS logo, RETAIL UNIVERSE, 1=INFINITY logo, AS THE NETWORK
GROWS, SO DOES YOUR OPPORTUNITY, INFINITE RETAIL POWER, RETAIL UNIVERSE are
marks of SPS Commerce, Inc. and Registered in the U.S. Patent and Trademark
Office. RSX, IN:FLUENCE, and others are further marks of SPS Commerce, Inc.
These marks may be registered or otherwise protected in other countries.

SPS-F

 

333 South Seventh Street, Suite 1000  |  Minneapolis, MN 55402  |  P: 
612-435-9400  F: 612-435-9401  |  www.spscommerce.com